Title: From George Washington to Alexander Hamilton, 21 August 1797
From: Washington, George
To: Hamilton, Alexander

 

My dear Sir,
Mount Vernon 21st Augt 1797

Not for any intrinsic value the thing possesses, but as a token of my sincere regard and friendship for you, and as a remembrancer of me; I pray you to accept a Wine cooler for four bottles, which Coll Biddle is directed to forward from Philadelphia (where with other articles it was left) together with this letter, to your address.
It is one of four, which I imported in the early part of my late Administration of the Government; two only of which were ever used.
I pray you to present my best wishes, in which Mrs Washington joins me, to Mrs Hamilton & the family; and that you would be persuaded, that with every sentiment of the highest regard, I remain your sincere friend, and Affectionate Hble Servant

Go: Washington

